DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … configuring, by an embedded controller of the IHS, access to the I/O ports of the IHS based on a boot context policy; booting an operating system of the IHS; detecting a modification to an IHS context comprising a user context and a system context, wherein the user context comprises an authentication status of a user of the IHS, and wherein the user context further comprises an inability to detect the user’s presence within a proximity to the IHS; and disabling, by the embedded controller, one or more of the I/O ports in response to a detected modification to the IHS context indicating the presence of the authenticated user is not detected within the proximity to the IHS…in combination and relationship with the rest of claim as being claimed in claims 1, 9, 16.
Therefore, claims 2-8, 10-15, 17-20 are allowable as being dependent upon independent claims 1, 9, 16.




Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to managing secure access to IHS resources.

Robison et al (Pub. No. US 2010/0268957); “Tamper-Proof Secure Storage With Recovery”;
-Teaches establishing a secure communication channel with the remote server; transmit the public key-encrypted derived container key to the remote server…restoring access to the secure storage by IHS…see par. 16-18.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436